Citation Nr: 1816890	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an umbilical hernia and, if so, whether the claim should be allowed.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from April 1, 1968 to April 12, 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a December 2013 rating decision, the Veteran's claim was reopened and the previous denial of service connection was confirmed and continued.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened.  As a result, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an umbilical hernia has been listed on the first page of this decision.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  The Veteran submitted additional evidence accompanied by a waiver.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.


FINDINGS OF FACT

1.  In a May 2012 rating decision, the RO denied entitlement to service connection for an umbilical hernia.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's May 2012 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for an umbilical hernia and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an umbilical hernia.

3.  The Veteran's umbilical hernia preexisted active duty service, was noted on examination upon entry, and was not aggravated during service.


CONCLUSIONS OF LAW

1.  The May 2012 rating decision is final as to the claim of entitlement to service connection for an umbilical hernia.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an umbilical hernia.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an umbilical hernia have not been met. 
38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters sent to the Veteran in June 2013.  

Additionally, all relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A. 

The Veteran was afforded an Abdominal, Inguinal, and Femoral Hernias Disability Benefit Questionnaire (DBQ) in August 2013.  As the examination included reviews of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. New and Material Evidence

The Veteran's claim of entitlement to service connection for an umbilical hernia was previously denied, and the Veteran seeks to reopen the claim.

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C. § 5108.  New evidence is such evidence that has not previously been submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence 
sufficient to reopen a previously-denied claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO initially denied service connection for an umbilical hernia in September 1985 and notified the Veteran of its decision and of his right to appeal it within one year in September 1985.  That decision became final.

Service connection for an umbilical hernia was also denied in rating decisions dated in April 2012 and May 2012.  The RO reopened the claim in December 2013. 
   
The RO again denied entitlement to service connection for an umbilical hernia in  April 2012 and May 2012.  Because the Veteran was discharged for the disqualifying condition which preexisted service, the RO requested a VA examination to determine current findings and an opinion regarding aggravation of his condition during his twelve days of active duty.  A VA examination addressing aggravation was conducted in August 2013, and a DBQ was conducted in June 2014.  Further, the Veteran provided testimony in April 2017 and contended that there was no medical evidence of record that showed that the Veteran had a hernia prior to service, and that his condition was merely conveyed to him by his mother.  Thus, it is the Veteran's position that the preexisting condition require medical evidence.  

Relevant evidence of record at the time of the RO's May 2012 rating decision included the Veteran's service treatment records.  At the time, no VA examination was afforded to the Veteran.  Based on this evidence, the RO concluded that the Veteran's umbilical hernia was not aggravated beyond the natural progression in service; as such, the RO denied the Veteran's claim for service connection.

Relevant additional evidence received since the RO's May 2012 rating decision includes private treatment records, an August 2013 DBQ, a June 2014 VA 
examination report, hearing testimony, and April 2017 lay statements.  

This evidence was not previously on file at the time of the RO's May 2012  decision; thus, it is new.  The evidence is also material because when viewed as a whole, the new evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's umbilical hernia.

Accordingly, the claim of entitlement to service connection for an umbilical hernia is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

IV.  Analysis

The Veteran maintains that service connection for an umbilical hernia is warranted. 
First, the Veteran has asserted that his mother told him that he had a hernia since birth, but that he had never been formally diagnosed.  It is his contention, more specifically, that preexisting conditions require medical evidence.  Additionally, at the hearing, the Veteran testified that the hernia was detected upon entry and that it was aggravated by exercising and running during basic training.  See Hearing Transcript Page 5-6.  He further testified that when he lifts something, the pain is worse now than it was twenty years ago.  See Hearing Transcript Page 9.

The Board notes that a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b). 
Accordingly, if no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

For service connection claims involving a preexisting injury or disease, 38 U.S.C. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability. In that case, § 1153 applies and the burden falls on the Veteran to establish an increase in severity during service. See Jensen v. Brown, 19 F.3d 1413, 1417  (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). 

Evidence is needed to support a finding that the preexisting disorder increased in severity in service. See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In this case, not only did the Veteran provide information regarding the existence of a hernia upon entry, but upon physical examination, the hernia was actually discovered.  Therefore, the finding of existence of the Veteran's hernia was noted on the clinical evaluation by the Veteran, and was also discovered by physical examination in February 1968.  More specifically, an entrance examination, dated in February 1968, reveals that he Veteran had a preexisting umbilical hernia.  An April 1968 report of medical examination also noted that the Veteran had a small umbilical hernia all of his life which had recently been occasionally symptomatic.  It was also noted in an April 1968 narrative summary that the Veteran noted his hernia on his original SF 89, but the physician at the Examining Station felt that the lesion was not significant.  As the Veteran's service enlistment examination noted an umbilical hernia, he is not presumed to have been sound at service entrance.  As such, the Veteran cannot bring a claim for service connection for that disability, but may only bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish an increase in severity during service. 

In this regard, the Board observes that the Veteran presented on the third day of basic training with pain and tenderness in the area of his hernia.  An examination revealed that he had a 1 centimeter, easily reducible umbilical hernia.  The Veteran declined surgery.  A Medical Board Report, dated in April 1968, reveals that the Veteran's umbilical hernia existed prior to service and was not permanently aggravated by service.  It was also noted that the Veteran's umbilical hernia was a chronic condition which was incapacitating in nature.

The Veteran submitted a private treatment record, dated in November 2012.  The treatment record reveals that the Veteran reported that he had abdominal discomfort due to a hernia.  In the comment section of the report, the physician wrote that in 1968, while in the military, the Veteran got a hernia.  The physician also commented that it has hurt him ever since.

An August 2013 DBQ reveals that the Veteran had a ventral hernia, which was also previously diagnosed in 1968.  Upon examination, the examiner described the ventral hernia as being small in size, and small to moderate in size when the Veteran contracted his abdominal muscles.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by complaint of pain within a week of entering basic training during service.  By way of rationale, the examiner noted that the hernia was present only with valsalva and not present at rest.  Additionally, the examiner noted that there was no indication that the hernia progressed beyond what would be expected for a congenital ventral hernia.  

In a June 2014 VA examination, it was noted that an umbilical hernia was diagnosed about 45 years prior.  Upon examination, it was noted that the Veteran 
had a painful umbilical bulge, which also has caused him to lose several jobs.  No further opinion was noted.  Additionally, lay statements reflecting personal observations were associated with the record in April 2017.

There is no persuasive credible evidence that the Veteran's hernia underwent an increase in severity in service.  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Again, the burden falls on the Veteran to establish an increase in severity during service which has not been met.  Thus, the presumption of aggravation does not attach.  In any event, the August 2013 VA examiner otherwise found that it was clear and unmistakable that the Veteran's hernia did not progress beyond the normal progression due to service.   

Concerning any question as to permanent aggravation of a preexisting umbilical hernia, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide an opinion as to whether his preexisting disability was aggravated by active service.  This is a complex medical question that requires medical training and expertise.  The Veteran has not been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  Furthermore, the August 2013 VA examiner has medical training and knowledge and provided a negative nexus opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the August 2013 VA examiner's opinion more probative than that of the November 2012 private physician's opinion as the private physician did not address the fact that the umbilical hernia was noted upon entry and preexisted service.

In light of the above, the Board finds that the umbilical hernia preexisted service and was not aggravated by active service.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an umbilical hernia is reopened.

Service connection for an umbilical hernia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


